Electronically Filed
                                                               Supreme Court
                                                               SCWC-12-0000505
                                                               17-OCT-2013
                                                               09:06 AM



                              SCWC-12-0000505


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          UNITED PUBLIC WORKERS, AFSCME, LOCAL 636, AFL-CIO,

                    Petitioner/Plaintiff-Appellant,


                                     vs.


 NEIL ABERCROMBIE,1
 Governor, State of Hawai'i; Kalbert K. Young,

  Director, Department of Budget and Finance, State of Hawai'i;

    Barbara A. Krieg, Director, Department of Human Resources

Development, State of Hawai'i; Ted Sakai, Director, Department of

Public Safety, State of Hawai'i;2
 DOE DEFENDANTS 1-10 (2009-045),

                Respondents/Defendants-Appellees. 



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000505; CIV. NO. 09-1-2145-09 PWB)


          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)


            Petitioner/Plaintiff-Appellant United Public Workers,


AFSCME, LOCAL 636, AFL-CIO’s application for writ of certiorari




     1

         During the pendency of this appeal, Neil Abercrombie, Governor of the
State of Hawai'i, succeeded Linda Lingle. Thus, pursuant to Hawai'i Rules of
Appellate Procedure (HRAP) Rule 43(c), Abercrombie has been substituted
automatically for Lingle in this case.

      2

         Kalbert K. Young, Director, Department of Budget and Finance, State
of Hawai'i; Barbara A. Krieg, Director, Department of Human Resources
Development, State of Hawai'i; and Ted Sakai, Director, Department of Public
Safety, State of Hawai'i have been substituted as parties to this appeal
pursuant to HRAP Rule 43(c). UPW also listed Linda Lingle’s Chief Policy
Advisor, Linda Smith, as a Defendant. This title does not exist in Governor
Abercrombie’s current cabinet.
filed on September 13, 2013, is hereby accepted and will be 


scheduled for oral argument.   The parties will be notified by the


appellate clerk regarding scheduling.


               DATED: Honolulu, Hawai'i, October 17, 2013.

Herbert Takahashi,
             /s/ Mark E. Recktenwald

Rebecca Covert, and

Davina Lam,
                    /s/ Paula A. Nakayama

for petitioner

                                /s/ Simeon R. Acoba, Jr.

James Halvorson and

Richard Thomason,
              /s/ Sabrina S. McKenna

for respondents

                                /s/ Richard W. Pollack





                                 2